The parties to the trade and thirteen witnesses testified to the terms of purchase of a pair of mules ; what representations as to the mules were made; how their traits and habits, both natural and acquired, conformed to the representations, and as to the rescission of the contract.
The jury brought in a verdict which would cause defendant to return the equivalent of the instalment paid on the purchase price, with interest, and the defendant, vendor of the mules, presents the case on motion, alleging that the verdict is against the evidence and the law.
That rescission was effected and without prejudicial delay is evident, if it be found there were representations of warranty and failure of the animals to come up to the warranty. The long record has been minutely studied, and it is found there was evidence given the jury on both sides of every question properly in issue.
These were all questions of fact; and perceiving no indication of error on the part of the jury we order entry. Motion overruled. Merrill fy Merrill, for plaintiff. Ames Ames, for defendant.